Citation Nr: 0614003	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected chondromalacia patella of the right 
knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected chondromalacia patella of the left 
knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to May 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by a Decision 
Review Officer at the RO.  

In May 2004, the Board remanded the veteran's claim for 
further development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In a letter received in March 2006 letter, the veteran 
requested a videoconference hearing before a Veterans Law 
Judge.  

The Board finds that, in order to afford full due process of 
law in this matter, the case must be remanded to the RO for a 
hearing to be scheduled.  38 C.F.R. § 20.704(a) (2005).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
videoconference hearing in accordance 
with his March 2006 request.  The RO 
should notify the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(a) (2005).  

Thereafter, if indicated and following any other appropriate 
development, the case should be returned to the Board for the 
purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



